Citation Nr: 1116856	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was denied service connection for PTSD within the June 2007 rating decision.  Because, however, he has alleged his major depressive disorder is also related to service, the issue on appeal has been recharacterized, as noted on the first page.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a psychiatric disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  VA treatment records, such as a September 2009 clinical notation, reflect a current diagnosis of PTSD.  

The Veteran has reported two stressor events which allegedly occurred during military service.  First, he has stated that in December 1964, while stationed in Germany, he witnessed a soldier, "Jimmy Taylor," stab another soldier during a fight, killing him.  Jimmy Taylor was allegedly dishonorably discharged and imprisoned for this crime.  The Veteran's unit at that time was Company B, 2nd Battalion, 15th Infantry.  Next, the Veteran stated that while out on a training exercise, he witnessed the death of another soldier when an armored personnel carrier (APC) rolled over, killing one of the crew members.  He stated this event occurred in February or March 1965, and the deceased soldier was a member of the 10th Engineers Battalion.  

In order to corroborate the Veteran's claimed stressors, the RO searched military records and found no indication that a "Jimmy Taylor" was dishonorably discharged during the time of the Veteran's service.  The RO also concluded insufficient information had been provided by the Veteran to request corroboration with the U.S. Army and Joint Services Records Research Center (Records Center) of his second claimed stressor event.  Upon review of the claims file, however, the Board finds this stressor development to be inadequate.  Regarding the alleged stabbing, the RO's inquiry does not address the question of whether any member of the Veteran's unit was stabbed and/or killed in December 1964.  Additionally, the Board finds the Veteran has submitted sufficient specific information to warrant a corroboration request regarding his second claimed stressor, as the Veteran has provided a month and year of the alleged incident, as well as the unit of the deceased soldier.  Therefore, additional development is required prior to any final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and prepare a summary of all claimed stressors, to include the December 1964 stabbing and the February or March 1965 training accident allegedly witnessed by the Veteran in service.  This summary and all associated documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to obtain any records which would corroborate these stressors: an alleged stabbing incident in December 1964, in Germany, involving service members of Company B, 2nd Battalion, 15th Infantry, U.S. Army, and a fatal training accident involving an APC crew member of the 10th Engineers Battalion.  

2.  Thereafter, if and only if an alleged stressor is corroborated, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a diagnosis of PTSD or any other psychiatric disability is warranted and, if so, whether the diagnosis is based solely on any independently-corroborated in-service stressor event.  

If the evaluation results in a diagnosis of PTSD or any other psychiatric disability on any basis, the examiner should specify (1) whether any alleged stressor found by the RO to be established by the evidence of record is sufficient to produce PTSD or a similar psychiatric disability; and (2) whether there is a link between current symptomatology and one or more of the inservice stressors found to be established by the record and found to be sufficient to produce PTSD or other psychiatric disability.  

Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

3.  After all of the aforementioned development has been completed, readjudicate the Veteran's service connection claim based on a consideration of all evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

